DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the engagement portion" in lines 13 and 14.  It is unclear whether “the engagement portion” is “the distal engagement portion” or “the proximal nail engagement portion”, or another engagement portion.  For the purpose of examining the claim, “the engagement portion” recited in lines 13 and 14 will be interpreted as “the proximal nail engagement portion.”  Appropriate corrections are required.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biedermann et al. (U.S. Patent No.5,545,165; hereinafter “Biedermann”).
	Regarding claim 1, Biedermann discloses an anchoring system comprising: a resilient, elongate nail body (rod 15) configured to extend axially along a medullary bone cavity and to occupy a portion of the cavity (although Biedermann’s rod is used to stabilize the vertebral column, it is capable of being used as an intramedullary nail), the nail body having a longitudinal axis that comprises a curved portion (Figure 10 shows a concavely curved rod 15), the curved portion configured to exert a lateral spring force against a wall of the medullary bone cavity after the nail body has been implanted in the cavity (Biedermann’s curved rod 15 allows for individual adaptation, see Abstract); and a bone anchor (screw 1) comprising: a distal bone engagement portion configured to secure the anchor to a bone (threaded shaft 2); a proximal head portion having a diameter larger than a diameter of the distal bone engagement portion (head 3); a proximal nail engagement portion located on the larger diameter proximal head portion and configured to receive a portion of the nail body therethrough (base 5); and a tightening 
	Regarding claim 2, Biedermann further discloses wherein the curved portion of the nail body has a radius of curvature sufficient to achieve intramedullary bone stabilization (Biedermann’s curved rod 15 allows for individual adaptation, see Abstract).
	Regarding claim 3, Biedermann further discloses wherein the distal bone engagement portion of the anchor comprises external threads configured to engage a bone (threaded shaft 2).
	Regarding claim 4, Biedermann further discloses wherein the distal bone engagement portion of the anchor extends generally perpendicular to the nail body (Figures 1 and 2 show threaded shaft 2 perpendicular to rod 10).  It is noted that Figure 10 shows the same embodiment of claims 1 and 2 but with concavely curved rod 15.

    PNG
    media_image1.png
    364
    304
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    172
    264
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Biedermann (U.S. Patent No.5,545,165).
	Biedermann discloses the claimed invention as described above (see claim 1), but fails to disclose wherein the nail body comprises a diameter of no more than 5 mm.  Paragraphs 0020 and 0022 of the application simply that the range claimed is not critical, but a mere preference, reciting “the nail body may comprise a diameter of no more than 5 mm”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Biedermann’s rod to have a diameter of no more than 5mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.




Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Biedermann (U.S. Patent No.5,545,165) in view of Trieu (U.S. Publication No.2010/0042157 A1).
Regarding claim 5, Biedermann discloses the claimed invention as disclosed in claim 1 above, but fails to disclose wherein the elongate nail body can be cut to a desired length in vivo.  However, Trieu discloses a rod that can be cut or trimmed as desired during a surgical procedure (see para.0079).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Biedermann’s rod so that it can be cut or trimmed, like that of Trieu’s vertebral rod 130, in order to obtain a best fit for the patient (see para.0079 of Trieu).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Biedermann (U.S. Patent No.5,545,165) in view of Vardiman (U.S. Publication No.2005/0277934 A1).
Regarding claims 7-10, Biedermann discloses the claimed invention as discussed above regarding claim 1, but fails to disclose a surgical kit comprising a plurality of nail bodies and a plurality of bone anchors, wherein the plurality of bone anchors have distal bone engagement portions of more than one length and nail engagement portions of more than one size, and wherein the plurality of nail bodies comprises nail bodies having diameters of more than one size.  However, Vardiman discloses a surgical kit comprising a plurality of nail bodies and a plurality of bone anchors, wherein the plurality of bone anchors have distal bone engagement portions of more than one length and nail engagement portions of more than one size (para.0236-0237), and wherein the plurality of nail bodies comprises nail bodies having diameters of more than one size (para.0228-0229).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a plurality of Biedermann’s nail bodies and bone anchors having different sizes and lengths in order to provide the user or surgeon with options (para.0219).  It would be beneficial to provide options of appropriate parts to suit the particular situation and anatomy of the patient. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Biedermann (U.S. Patent No.5,545,165) in view of Vardiman (U.S. Publication No.2005/0277934 A1), in further view of Mikhail et al. (U.S. Publication No.2007/0276382 A1; hereinafter “Mikhail”).
	Regarding claim 11, Biedermann in view of Vardiman discloses the claimed invention (see claim 7 above).  However, Biedermann in view of Vardiman fails to disclose a countersink tool configured to drill a countersink in a bone such that the proximal portion of a bone anchor will be approximately flush with an outer surface of the bone when the anchor is implanted therein.  However, Mikhail discloses a countersink tool (see para.0102 and see also drill bit in Figure 14 of Mikhail) configured to drill a countersink in a bone such that the proximal portion of a bone anchor will be approximately flush with an outer surface of the bone when the anchor is implanted therein (see the end of para.0102 and the end of para.0106 of Mikhail).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the surgical kit o Biedermann in view of Vardiman to further include a countersink tool configured to drill a countersink in a bone such that the proximal portion of a bone anchor will be approximately flush with an outer surface of the bone when the anchor is implanted therein in order to prevent the problem of prominence under the skin (see the last line of para.0106 of Mikhail), and to prevent irritation of surrounding tissue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773